PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/450,159
Filing Date: 24 Jun 2019
Appellant(s): The Procter & Gamble Company



__________________
Kathleen Y. Carter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/09/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 4, 6-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (United States Patent Publication 2016/0184201) in view of Li et al. (United States patent 6,174,521). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (United States Patent Publication 2016/0184201) and Li et al. (United States patent 6,174,521) as applied to claims 1-2, 4, 6-15, 17 and 19 above, and further in view of Jha et al. (United States Patent Publication 2003/0049290). 

(2) Response to Argument
Appellant argues that the present claims state that the composition comprises from 35% to about 70% by weight of the composition of an emollient, whereas Fan teaches at paragraph [0035] its broadest range of emollient is from 0.1-30% by weight. This is below the presently claimed amount of 35% to about 70%. Appellant argues that fan teaches away from high amounts of emollient by its explicit statement that the emollient is from 0.1-30% by weight. 
In response, the Examiner respectfully submits that Fan at paragraph [0030] expressly teaches that the emollient can be present from about 0.1-98% by weight. 
[0030] The composition of the invention further comprises a carrier suitable for application to the skin. Such carriers include, but are not limited to, volatile silicones, emollients, lipophilic carrier materials or any combination of two or more thereof. The amount of the carrier material can vary widely depending on the type(s) of carrier, therefore the carrier can be present in a quantity of about 0.1 to 98% of the composition. 
The paragraphs that Appellant argues teaches away from the amount is paragraph [0035] which states: 
[0035] In one embodiment, the amount of emollient is about 0.1 to 30% of the composition, in another embodiment 1 to 25%, in another embodiment 1 to 15%.
However, this teaching in Fan refers only to only one embodiment, but not to all emollient compositions. From paragraph [0030] it is suggested that the emollient can be present in a range of about 0.1-98%. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").  The emollient of Fan includes PPG-15 stearyl ether emollient, see paragraph [0033]. 
Additionally, paragraph [0049] teaches at composition 1.12 (on page 5) that the amount of emollient is present in a range of about 1 to 90%, thus Fan clearly envisions using higher amounts of emollient. Lower amounts of 0.1-30% are merely preferred embodiments. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Appellants argue that one of ordinary skill in the art would understand that 0.1-30% is typical for formulations of antiperspirants and deodorants, and one of ordinary skill in the art would not be motivated by paragraph [0030] of Fan to formulate from 35% to about 70% emollient as claimed. 
Examiner respectfully disagrees and notes that Fan expressly teaches at example 1.12 that the emollient can be from 1-90% by weight, see paragraph [0049]. Fan at paragraph [0030] expressly teaches that the emollient can be present in high amounts from about 0.1-98% by weight as Fan teaches that the carrier can be made of emollient.  
Appellant argues that the Examiner mistakenly argues that Fan’s paragraph [0030] discloses about 30% as an upper limit for emollient, however Fan uses the “about” only for the lower limit, thus capping the emollient amount at 30% ant not at about 30%. At paragraph [0030] and [0035] Appellants argue that the “about” only refers to the lower limits and not the upper limits, and that about 30% would not encompass the claimed amount from 35% to about 70% by weight.
Examiner respectfully disagrees that the “about” in the recitation of about 0.1-98% or about 0.1-30% at paragraphs [0030] and [0035] cannot be interpreted across the entire range including the upper limit. However, even assuming purely arguendo that the “about” cannot be extended to teach the upper limits, it must be noted that Fan expressly teaches that the emollient can be present in high amounts of 98% as suggested by paragraph [0030] or in a preferred embodiment to 90% as taught in paragraph [0049] at page 5.  Additionally, assuming purely arguendo that Fan cannot at paragraph [0035] meet 35%, MPEP 2144.05 teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  Here per paragraph [0035] of Fan, 30% is close enough to the claimed 35% that one of ordinary skill in the art would have expected the same emollient properties. 
Appellants argue that Li does not overcome the deficiencies in Fan, and Jha does not overcome the deficiencies in the prima facie case of obviousness discussed above. 
Examiner respectfully submits that a prima facie case of obviousness has been established, and maintains that claims 1-2, 4, 6-15, 17, and 19 are rendered prima facie obvious over Fan et al. in view of Li et al., and claim 5 is rendered prima facie obvious over Fan et al. in view of Li et al. and Jha et al. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SARAH ALAWADI/Primary Examiner, Art Unit 1619  
                                                                                                                                                                                                      Conferees:

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619

                                                                                                                                                                                                        /BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.